El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Por sentencia dictada en junio 15 de 1945, este Tribunal ordenó la separación del abogado Pablo Andino Espejo del ejercicio de la abogacía y en su consecuencia también del notariado por el término de dos años. Véase: In Re Andino, 65 D.P.R. 136.
Examinados los protocolos notariales del querellado' por el juez de distrito Sr. La Costa, encontró éste numerosas irregularidades en dichos protocolos las cuales hizo constar específicamente en un informe oficial que lia sido sometido a nuestra consideración como parte de la querella en el pre-sente caso.
Las irregularidades enumeradas en la querella han sido establecidas por la prueba. Muchas de ellas fueron corre-gidas oportunamente por orden del juez de distrito que exa-minó los protocolos. Ninguna de ellas envuelve la comisión de fraude o delito alguno, ni se ha demostrado que persona alguna haya sido perjudicada por la falta de cuidado por parte del notario. No creemos necesario hacer una exposi-ción detallada de las numerosas irregularidades que apare-cen en los protocolos notariales del querellado. Bastará de-cir que todas ellas pudieron ser corregidas disciplinariamente por los jueces que inspeccionaron los protocolos.
El notario querellado se ha hecho acreedor a nuestra cen-sura por no haberse ajustado estrictamente a los preceptos de la Ley Notarial en cuanto a la forma y manera en que deben hacerse y guardarse los protocolos. La. observancia de esos preceptos es necesaria para mantener en alto el pres-tigio de la profesión notarial y hacerla digna de la confianza y respeto públicos.
El querellado ha hecho entrega al Secretario de este Tribunal de los sellos de rentas internas que por error de cálculo dejó de cancelar en algunas escrituras. La prueba no de-muestra que el querellado incurriera en esas pequeñas omi-*86siones eon el propósito de Inorarse. Los sellos serán entre-gados al Archivero General del Distrito para qne los fije y cancele en los documentos correspondientes.
No siendo ninguno de los cargos formulados contra el querellado de suficiente importancia para justificar su sepa-ración del ejercicio de la abogacía y de la práctica del nota-riado, la querella debe ser declarada con lugar, limitándonos a censurar, como ya lo hemos hecho, la conducta del quere-llado.
El Juez Asociado Sr. Todd, Jr., no intervino.